      Case 2:21-cv-00136-RAH-CSC Document 6 Filed 03/25/21 Page 1 of 2




                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF ALABAMA
                             NORTHERN DIVISION

SYLVESTER ELLIOTT, JR.,                        )
# 322733,                                      )
                                               )
      Plaintiff,                               )
                                               )
v.                                             )      CASE No.
                                               )      2:21-CV-136-RAH-CSC
EARNEST EVANS, et al.,                         )
                                               )
      Defendants.                              )

                                       ORDER

      On March 8, 2021, the Magistrate Judge recommended the claims against

Defendants Glenn Halbrooks and Andrew James of the Alabama News Network be

dismissed with prejudice pursuant to 28 U.S.C. § 1915A(b)(1) and the remaining claims

against Wilcox County Sheriff Earnest Evans be transferred to the United States District

Court for the Southern District of Alabama pursuant to 28 U.S.C. § 1404(a). (Doc. 4.) On

March 22, 2021, the Petitioner filed Objections (Doc. 5) to the Magistrate Judge’s

Recommendation.

       After an independent review of the file and upon consideration of the Magistrate

 Judge’s Recommendation and the Objections thereto, it is

       ORDERED as follows:

       (1) The Objections (Doc. 5) are OVERRULED;

       (2) The Recommendation of the Magistrate Judge (Doc. 7) is ADOPTED;
Case 2:21-cv-00136-RAH-CSC Document 6 Filed 03/25/21 Page 2 of 2




 (3) Plaintiff’s claims for relief against Defendants Halbrooks and James be

    DISMISSED WITH PREJUDICE under 28 U.S.C. § 1915A(b)(1);

 (4) Defendants Halbrooks and James be TERMINATED as parties to the

    Complaint;

 (5) The   Plaintiff’s   remaining   claims   against   Defendant   Evans   be

    TRANSFERRED to the United States District Court for the Southern District

    of Alabama under 28 U.S.C. § 1404(a).

DONE, this the 25th day of March, 2021.


                                   /s/ R. Austin Huffaker, Jr.
                            R. AUSTIN HUFFAKER, JR.
                            UNITED STATES DISTRICT JUDGE




                                     2
